                                        IN THE UNITED STATES DISTRICT COURT
                                        FOR THE NORTHERN DISTRICT OF IOWA
                                                CEDAR RAPIDS DIVISION

   ADRIAN TRUCKING, INC.,                                                  )
                                                                           )           No. 20-cv-00099
                 Plaintiffs,                                               )
                                                                           )
   vs.                                                                     )           DEFENDANTS’ BRIEF IN SUPPORT
                                                                           )           OF MOTION TO DISMISS
   NAVISTAR, INC., and CENTRE                                              )
   STATE INTERNATIONAL TRUCKS,                                             )
   INC.,                                                                   )
                                                                           )
                 Defendants.                                               )
                                                                           )

           Defendants Navistar, Inc. (“Navistar”) and Centre State International Trucks, Inc.

(“Centre State”) (collectively, “Defendants”), pursuant to Federal Rules of Civil Procedure 9(b)

and 12(c) and Local Rule 7(d), submit this Brief in support of their Motion to Dismiss Adrian

Trucking, Inc.’s (“Plaintiff”) Complaint.

                                                         TABLE OF CONTENTS

I. INTRODUCTION AND BACKGROUND............................................................................... ........... 2
II. PLAINTIFF'S CLAIMS MUST BE DISMISSED UNDER RULE 12(c) FOR FAILURE TO
STATE A CLAIM.................................................................................................................................. .......... 3
           A. Rule 12(b)(6) And 12(c).................................................................................................... ........... 3
           B. Plaintiff's Complaint Fails To State A Claim Under Rule 8(A) ............................... ........... 3
            C. Plaintiff's Fraud Claims Fail To Meet 9(b)'s Heightened Pleading Standard ...... ...........4
                       1. What were the representations and why were they false? ........................... ......... 5
                       2. Who made the representations? ........................................................................ ......... 5
                       3. When were the representations made? ............................................................ ......... 7
                       4. Where were the misrepresentations made? .................................................... ......... 7
                       5. How were the representations made?............................................................... ......... 7
                       6. Plaintiff's fraudulent concealment/fraud by nondisclosure similarly fails ......... 8
                       7. Plaintiff's constructive fraud allegations fail to state a claim....................... ......... 9



         Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 1 of 13
           D. Plaintiff's Negligent Misrepresentation Allegations Fail To State A Claim Under Rule
           8(a) ............................................................................................................................................. ........... 9
           E. Plaintiff's Express Warranty Allegations Fail To State A Claim Under Rule 8(a). ........ 11

           F. Plaintiff's Express And Implied Warranty Claims Fail To State A Claim Against
           Navistar For Lack Of Privity................................................................................................ ......... 12
III. CONCLUSION ............................................................................................................................ ........ 13

                                                                                   I.

                                            INTRODUCTION AND BACKGROUND

           Plaintiff’s complaint brings various claims related to the quality, characteristics, and

performance of eleven Navistar International ProStar trucks allegedly purchased by Plaintiff

between December 2012 and January 2013 from Centre State. Plaintiff alleges the trucks were

“defective” and asserts claims for breach of express warranty, breach of implied warranty, breach

of contract, various theories of fraud and fraud by nondisclosure, and constructive fraud or

negligent misrepresentation.

           Plaintiff, along with five other unrelated plaintiffs, filed this suit in the Iowa District Court

for Linn County, Iowa on December 17, 2015. The Iowa state court severed the claims brought by

the five plaintiffs on November 21, 2016 and Defendants promptly removed Plaintiff’s suit on

December 15, 2016. (Docs. 2 and 2-2). Subsequently, the Northern District of Illinois entered a

conditional transfer order for inclusion of the case in a pending multidistrict litigation (MDL) on

February 24, 2017. (Doc. 10). The case remained in the MDL for over three years—with virtually

no activity. The MDL court ordered pleadings reopened for amendment with Plaintiff’s amended

pleadings due September 10, 2020 and responses to be filed by October 9, 2020. See In re Navistar

MaxxForce Engines Marketing, Sales Practices and Products Liability Litigation, No. 1:14-cv-10318 (Doc.

867) (N.D. Ill. Aug. 10, 2020). Plaintiff did not amend its complaint. The case has now been

remanded back to this Court.




       Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 2 of 13
                                   II.
  PLAINTIFF’S CLAIMS MUST BE DISMISSED UNDER RULE 12(c) FOR FAILURE TO
                             STATE A CLAIM

        Plaintiff’s claims should be dismissed pursuant to Rule 12(c) because Plaintiff fails to

properly state its claims under Rules 8(a) and 9(b) and/or the claims are otherwise barred as a

matter of law.

A.      Rule 12(b)(6) and 12(c)

        A motion for judgment on the pleadings under Rule 12(c) is reviewed under the standard

that governs Rule 12(b)(6) motions. Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990).

Thus, a Rule 12(c) motion for judgment on the pleadings should be granted if the claimant fails

“to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b). A complaint cannot

survive a motion to dismiss without some factual context sufficient to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 557, 127 S. Ct. 1955 (2007)). And the Court is not required to accept as

true conclusory allegations without supporting facts. A “complaint does not suffice if it tenders

naked assertions devoid of further factual enhancement.” Id. at 678 (quoting Twombly, 550 U.S. at

557). Likewise, a complaint that “offers only ‘labels and conclusions’ or a ‘formulaic recitation of

the elements of a cause of action will not do.” Id. at 678 (quoting Twombly, 550 U.S. at 555). “Factual

allegations must be enough to raise a right to relief above the speculative level . . . on the

assumption that all allegations in the complaint are true (even if doubtful in fact).” Twombly, 550

U.S. at 555.

B.      Plaintiff’s Complaint Fails to State a Claim Under Rule 8(a)

        Plaintiff has not amended its complaint since it filed suit in Iowa state court in December

2015. As a result, the current live complaint lists six plaintiffs and four defendants. After the state

court’s severance, however, only one plaintiff and two defendants remain in the present suit.


     Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 3 of 13
Plaintiff’s complaint fails to allege what conduct was attributable to Navistar or Centre State and

what conduct was attributable to the defendants that are no longer a part of this suit. Instead,

throughout the complaint, all four defendants are often lumped together generically as

“Defendants”1 and all six plaintiffs are lumped together as “Plaintiffs.”2 As such, Plaintiff’s

complaint fails to give Defendants Navistar and Centre State notice of which claims are being

asserted against them by this Plaintiff and thus fail to state a claim under Rule 8(a).

C.         Plaintiff’s Fraud Claims Fail to Meet 9(b)’s Heightened Pleading Standard

           Rule 9(b) of the Federal Rules of Civil Procedure requires a heightened pleading standard

for fraud claims. OmegaGenesis Corp. v. Mayo Foundation for Medical Education and Research, 851 F.3d 800,

804 (8th Cir. 2017). When alleging fraud, Rule 9(b) requires the party to “state with particularity

the circumstances constituting the fraud . . .” FED. R. CIV. P. 9(b). “Rule 9(b) requires that a fraud

claim ‘specify the time, place, and content of the defendant’s false representations, as well as the

details of the defendant’s fraudulent acts.” Id. (quoting Streambend Props. II v. Ivy Tower Mpls., LLC, 781

F.3d 1003, 1013 (8th Cir. 2015)). A plaintiff is required to allege the “who, what, where, when, and

how of the alleged fraud.” Id.

           Plaintiff’s complaint contains a litany of alleged fraudulent “representations,”3 but fails to

allege how each of the representations was false, when the alleged representations were made,

where each of these alleged representations were made, the identity of any individual who made

the representations, which of Plaintiff’s employees received the alleged representations, or which




     1
    See, e.g, Compl. at ¶¶ 21—23, 27, 28, 46, 50—54, 58, 67, 71, 72, 77, 79, 80, 82, 84—93, 98, 99, 102, 103,
105—108, 119, 121, 123, 137, 138—140, 142, 143
     2
   See, e.g., Compl. at ¶¶ 34—36, 38, 39, 45—47, 50—52, 54—56, 58, 60—67, 72, 74—77, 79, 80, 81, 82,
84—93, 95—101, 103—113, 115, 118—119, 121—127, 129—133, 136—144.
     3
         See Compl. at ¶ 113.



         Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 4 of 13
of alleged representations Plaintiff relied upon in its purchases of the trucks at issue. 4 As such,

dismissal is appropriate.

          1. What were the representations and why were they false?

          Plaintiff alleges a list of eleven boilerplate representations.5 But Plaintiff fails to plead why

(or how) each of the alleged representations were false. See, e.g., Mitec Partners, LLC v. U.S. Bank Nat.

Ass’n, 605 F.3d 617, 622 (8th Cir. 2010) (explaining Rule 9(b) requires plaintiff to allege “what the

representations were,” and “why they were false”); cf Wright v. Brooke Grp. Ltd., No. C99-3090MWB,

2001 WL 34008490, at *3 (N.D. Iowa Mar. 9, 2001) (finding complaint sufficient where “plaintiffs

proceed to set forth specific facts supporting why these representations were allegedly false.”).

Instead, Plaintiff merely pleads “[u]pon information and belief, Defendant Navistar knew that the

Misrepresentations were false when they made.”6 Plaintiff’s conclusory statement that the eleven

representations were false does not meet Rule 9(b)’s standard and their fraud claim should be

dismissed.



2. Who made the representations?


          Plaintiff also does not specifically plead “who” made each of the alleged representations.

Plaintiff alleges “[u]pon information and belief, Plaintiffs assert that Defendant Navistar made the

above representations either directly or through Thompson, Husky, and Centre.”7 Elsewhere,

Plaintiff alleges “Navistar’s agents, including but not limited to its management and dealer sales




    4
        See generally, Compl.
    5
        See Compl. at ¶ 113.
    6
        Compl. at ¶ 114.
    7
        Compl. at ¶ 56.



        Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 5 of 13
representative and Defendants Thompson, Husky, and Centre provided Plaintiffs with false

information”8 Plaintiff also alleges “[t]hese Misrepresentations were also made directly by

Navistar in advertising materials . . . and in public statements.”9 Plaintiff also alleges “Defendants

Thompson, Husky and Centre did, in fact, make the Misrepresentations.”10

           But Plaintiff never states which entity made any specific representation, much less identify

the specific employee or representative from any such entity that made the alleged representations

and to whom. These vague and contradictory allegations fail to describe—much less describe with

particularity—who made each of the alleged representations giving rise to Plaintiff’s fraud claim.

This is particularly confusing because many of the plaintiffs and defendants named in the

complaint are no longer part of this lawsuit. See, e.g., Bank of Montreal v. Avalon Capital Grp., Inc., 743

F.Supp.2d 1021, 1028 (D. Minn. 2010) (dismissing fraud claim and explaining “[w]hen a complaint

accuses multiple defendants of participating in the scheme to defraud, the plaintiff must take care

to identify which of them was responsible for the individual acts of fraud.”).

           Rule 9(b) requires a plaintiff alleging fraud to identify the person making each alleged

representation. See, e.g., Wivell v. Wells Fargo Bank, N.A., 773 F.3d 887, 898 (8th Cir. 2014) (finding

complaint failed to meet Rule 9(b)’s standard because it did not “identify the Wells Fargo

representatives who engaged in the alleged misrepresentations.”). Plaintiff fails to do so. It is also

unclear whether Plaintiff or one of the former plaintiffs received each representation. This is

insufficient under Rule 9(b). See Bank of Montreal v. Avalon Capital Grp., Inc., 743 F.Supp.2d 1021, 1028

(D. Minn. 2010) (dismissing fraud claims because “the speakers and recipients of the alleged




    8
        See Compl. at ¶ 104.
    9
         Compl. at ¶ 116.
    10
         See Compl. at ¶ 117.



         Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 6 of 13
misrepresentations are not pled with with specificity.”). Accordingly, the Court should dismiss

Plaintiff’s fraud claim.

           3. When were the representations made?

           Plaintiff also does not specifically plead “when” the alleged representations were made.

Rather, Plaintiff alleges the representations occurred at some point between “September 2011 –

September 2012”11—a yearlong time period for Defendants to guess when the alleged

representations occurred. This is insufficient under Rule 9(b). See Brown v. North Cent. F.S., Inc., 173

F.R.D. 658, 668 (N.D. Iowa 1997) (finding complaints alleging representations were “made ‘in the

Spring of’ a certain year or a similar broadly identified time frame. . . do not provide the specificity

required by Rule 9(b).” Thus, the Court should dismiss Plaintiff’s fraud claims because Plaintiff

fails to allege when the representations occurred with particularity.

           4. Where were the misrepresentations made?

            Plaintiff’s complaint also fails to identify “where” the alleged representations were made

with particularity. See, e.g., Lincoln Sav. Bank v. Open Solutions, Inc., 956 F.Supp. 1032, 1044 (N.D. Iowa

2013) (dismissing fraud claim and explaining “[t]he location of the alleged misrepresentation is

one of the ‘circumstances constituting fraud’ that a party must specifically allege in order to satisfy

Rule 9(b).”). As such, Plaintiff’s fraud allegations fail to state a claim under Rule 9(b) and must be

dismissed.

           5. How were the representations made?

           Regarding “how” the representations were made, Plaintiff’s complaint is also deficient. For

each specific representation, Plaintiff does not state whether the representation was made orally,

in emails, or in other documents. And while Plaintiff vaguely alleges that some representations



    11
         Compl. at ¶ 111.



         Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 7 of 13
(one can only guess which) were made in “trade publications, marketing materials, and internet

articles,”12 Plaintiff fails to identify the trade publications, marketing materials, or internet articles

at issue, or which alleged representations were contained in such materials. Rule 9(b) requires

Plaintiff to identify the documents or advertisements containing the representations. See, e.g.,

Bennett v. Berg, 685 F.2d 1053, 1062 (8th Cir. 1982) (dismissing claim based on information

contained in a “pamphlet” or “promotional material” because the allegations failed to satisfy Rule

9(b)); Superior Edge, Inc. v. Monsanto Co., No. 12-2672, 2013 WL 6405362, at * 4 (D. Minn. Dec. 6,

2013) (dismissing claim alleging representations were made in “written materials” and “published

statements” as insufficient to satisfy 9(b)).

           6. Plaintiff’s fraudulent concealment/fraud by nondisclosure similarly fails.

           Plaintiff also alleges fraudulent concealment and fraud by nondisclosure, but similarly fails

to plead these claims with particularity.13 Plaintiff fails to identify a basis for a duty for either

Navistar or Centre State to disclose information, what information either Defendant should have

disclosed, and the individuals allegedly responsible for not disclosing.

           Like with affirmative fraud claims, a claim for fraudulent nondisclosure or concealment

must meet the standards of Rule 9(b). Thus, Plaintiff should identify the “time, place, and identity

of the person allegedly committing the fraud.” Wright v. Brooke Grp., Ltd., 114 F.Supp.2d 797, 835

(N.D. Iowa 2000). The complaint should also allege a duty of disclosure and the basis of that duty.

See Schaller Telephone Co. v. Golden Sky Systems, Inc., 298 F.3d 736, 740 (8th Cir. 2002). To satisfy Rule

9(b), the complaint should also allege what material facts the defendant should have disclosed. Id.

Because Plaintiff’s complaint does not identify whether Navistar or Centre State had a duty and



    12
         Compl. at ¶ 110.
    13
         Compl. at ¶¶ 108-123.



         Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 8 of 13
the basis of that duty, what information either Defendant failed to disclose, the identity of the

person who allegedly committed the fraud, or the time and place of the alleged nondisclosure or

concealment, the complaint fails to satisfy Rule 9(b) and must be dismissed.

            7. Plaintiff’s constructive fraud allegations fail to state a claim

            Plaintiff alleges it has a claim for “Constructive Fraud/Negligent Misrepresentation” but

makes no allegations that would support a claim for constructive fraud. In Iowa, “a constructive

fraud claim arises when the result of a fiduciary’s actions perpetrates a fraud on the beneficiary.”

Allen v. AgReliant Genetics, LLC, No. C15-3172-LTS, 2017 WL 1055970, at *7 (N.D. Iowa Mar. 20,

2017). “Iowa law requires a fiduciary or confidential relationship between a plaintiff and

defendant in constructive fraud cases.” Rakes v. Life Inv’rs Ins. Co. of Am., 622 F. Supp.2d 755, 769

(N.D. Iowa 2008). Constructive fraud claims are subject to the heightened pleading requirements

of Rule 9(b). Allen, 2017 WL 1055970, at *9. Because Plaintiff fails to plead its constructive fraud

claim with particularity—including failing to allege a confidential or fiduciary relationship—this

claim also fails as a matter of law.



D.          Plaintiff’s negligent misrepresentation allegations fail to state a claim under Rule
            8(a).

            Plaintiff’s negligent misrepresentation14 claims fail to meet Rule 8(a)’s notice pleading

standard. As the Eighth Circuit explained:

                   When the particularity requirement of Rule 9(b) does not apply to
                   a misrepresentation or omission claim such as Count I, the Rule
                   8(a)(2) standard—“a short and plain statement of the claim
                   showing that the pleader is entitled to relief”—requires some
                   attempt to show, “What is the representation? ... Why is each
                   representation false? Where was each representation made? Who
                   made each representation? When was each representation made?”


     14
          Compl. at ¶¶ 82-89.



      Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 9 of 13
Streambend Properties II, LLC v. Ivy Tower Mpls., LLC, 781 F.3d 1003, 1014 (8th Cir. 2015). Thus, despite

Plaintiff’s attempt to recast its fraud claims as negligent misrepresentations,15 Plaintiff must still

allege who made each representation, why each representation was false, and where and when

each representation was made. Id. Because Plaintiff fails to allege such facts, as described above,

its claim for negligent misrepresentation fails to state a claim.

           Additionally, Plaintiff’s negligent misrepresentation claim fails as a matter of law because

the bare allegations in the complaint describe the relevant purchase as an arms-length commercial

transaction.16 In Iowa, the tort of negligent misrepresentation only applies to defendants who are

“in the business of supplying information to others.” Meier v. Alfa-Laval, Inc. 454 N.W.2d 576, 581-

82 (Iowa 1990). “[T]he tort does not apply when a defendant directly provides information to a

plaintiff in the course” of an arms-length transaction for the sale of goods, even when the

“information harms the plaintiff in the transaction.” D & W Development, Inc. v. City of Milford, 834

N.W.2d 870, 2013 WL 2145735, *5 (Iowa Ct. App. May 15, 2013) (Table) (citing Sain v. Cedar Rapids

Comm. Sch. Dist., 626 N.W.2d 115, 124 (Iowa 2001)). Thus, a negligent misrepresentation claim

cannot be brought against the “seller nor the manufacturer of a product.” Barnhill v. Iowa Dist. Court

for Polk Cty., 742 N.W.2d 605, 2007 WL 3085947, *8 (Iowa Ct. App. 2007) (Table), aff'd, 765

N.W.2d 267 (Iowa 2009) (citing Meier v. Alfa-Laval, Inc., 454 N.W.2d 576, 581-82 (Iowa 1990)); see

also Molo Oil Co. v. River City Ford Truck Sales, Inc. 578 N.W.2d, 222, 227 (Iowa 1998) (holding that a

“negligent misrepresentation claim fails as a matter of law” where “it is not disputed that the sale



    15
         Compl. at ¶¶ 124-137
    16
       Compl. at ¶ 13 (“Plaintiffs are logistics companies and owners and operators of a commercial trucking
fleet and are engaged in the business of hauling general freight across 48 states.”); ¶ 14 (“Navistar is a
Delaware corporation that manufactures Trucks and other equipment”); ¶ 17 (“Centre is an Illinois
company that sells and services Navistar Trucks . . .”); ¶ 31 (“Plaintiff Adrian purchased eleven (11)
International ProStar on-highway semi-trucks from Defendants Navistar and Centre.”).



    Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 10 of 13
of the Peterbilt truck from River City to Molo was a commercial transaction conducted at arm’s

length.”) Plaintiff’s complaint undisputedly involves an arms-length commercial transaction for

the sale of a product. Plaintiff’s negligent misrepresentation claim fails as a matter of law and

should be dismissed.

E.          Plaintiff’s express warranty allegations fail to state a claim under Rule 8(a).

            Plaintiff’s express warranty claim is based on alleged representations that the trucks were

of a particular quality.17 But Plaintiff fails to identify which alleged representations support its

express warranty claim,18 which of the alleged representations induced Plaintiff to purchase the

trucks, or which representations were made by Navistar, Centre State, or one of the prior

defendants.19

            Express warranty claims are not held to the heightened pleading standard of Rule 9(b),

but a plaintiff must sufficiently allege the terms of the warranty and how it was breached. See Baker

v. Fangio, No. 4:18-cv-CV-751, 2018 WL 3363779, at *3 (E.D. Mo. July 10, 2018) (holding express

warranty claim failed to satisfy Rule 8(a) because where the complaint “does not identify any

statements, affirmations of fact, or promises made by it to plaintiff . . . or that any such statements

induced plaintiff to purchase the lamp.”); see also Southwest Research Institute v. Pragma Systems Corp.,

No. SA–06–CA–1048–XR, 2007 WL 9710409, at *3 (W.D. Tex. Mar. 2, 2007) (“Without more

specific allegations . . . regarding the specific warranty that [plaintiff] claims [defendant] made

and how it was breached, it is not possible for the Court to determine whether [plaintiff] states a

claim . . .”).




     17
          Compl. at ¶ 82.
     18
          See Compl. at ¶¶ 82-89 (referring only to “above-described representations”).
     19
          See generally, Compl. at ¶¶ 82-89.



     Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 11 of 13
          Moreover, because Plaintiff’s express warranty claim is apparently based on alleged

representations, under Rule 8(a), Plaintiff must plead what the representations were, how the

trucks did not conform to the representations, where each representation was made, and who

made the representations and when. See Streambend Properties II, LLC v. Ivy Tower Mpls., LLC, 781 F.3d

1003, 1014 (8th Cir. 2015) (requiring this information for representations for negligent

misrepresentation claim). Here, Plaintiff’s complaint fails to identify which affirmations of fact or

promise support its express warranty claim, who made each representation, where each

representation was made, or when. Thus, Plaintiff’s express warranty claim fails to state a claim

under Rule 8(a) and should be dismissed.

F.        Plaintiff’s express and implied warranty claims fail to state a claim against Navistar
          for lack of privity.

          In addition to its express warranty claims, Plaintiff generically asserts a breach of implied

warranty claim against “Defendants” (it is not clear if this includes Navistar, Centre State, or other

non-party dealers) seeking to recover consequential damages.20 But Navistar cannot be liable for

express or implied warranties under Iowa law because Plaintiff fails to allege Navistar was in

privity of contract with Plaintiff. See Tomka v. Hoescht Celanese Corp., 528 N.W.2d 103, 107-08 (Iowa

1995). As such, Plaintiff’s claims for consequential economic damages against Navistar under any

warranty theory should be dismissed as a matter of law.

                                               III.
                                           CONCLUSION

          Plaintiff’s complaint is vague and incomprehensible. And despite being provided leave to

amend its complaint by the MDL court prior to remand to this Court, Plaintiff failed to do so. As


     20
      See Compl. at ¶ 99, alleging damages for, among other things, loss of profits, downtime expenses and
losses, diminished resale value on the trucks, out-of-pocket repair expenses, fuel expenses, towing and
lodging expenses, rental car expenses and fuel, unreimbursed driver downtime, loss of revenue, and “other
financial, consequential, and incidental damages. . .”



     Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 12 of 13
such, Plaintiff’s complaint should be dismissed with prejudice. Alternatively, Plaintiff should be

required to re-plead if it can allege sufficient facts to support its claims consistent with Rule 9(b)

and Rule 8(a).


                                                       Respectfully submitted,

                                                       /s/ Clayton J. Callen
                                                       JEFFREY S. PATTERSON*
                                                       jpatterson@hartlinebarger.com
                                                       CLAYTON J. CALLEN*
                                                       ccallen@hartlinebarger.com
                                                       BRIAN SAWYER*
                                                       bsawyer@hartlinebarger.com

                                                       HARTLINE BARGER LLP
                                                       8750 North Central Expressway, Suite 1600
                                                       Dallas, Texas 75231
                                                       Telephone: (214) 369-2100
                                                       Telecopier: (214) 369-2118

                                                       * pro hac vice motions forthcoming

                                                       By /s/ Stephanie Hinz
                                                       TERRY J. ABERNATHY AT0000380
                                                       tabernathy@pbalawfirm.com
                                                       BRADLEY J. KASPAR AT0012308
                                                       bkaspar@pbalawfirm.com
                                                       STEPHANIE HINZ AT0003506
                                                       shinz@pbalawfirm.com

                                                       PICKENS, BARNES & ABERNATHY
                                                       1800 First Avenue NE, Suite 200
                                                       P.O. Box 74170
                                                       Cedar Rapids, IA 52407-4170
                                                       PH: (319) 366-7621
                                                       FAX: (319) 366-3158

                                                       ATTORNEYS FOR DEFENDANTS




    Case 1:20-cv-00099-LTS-KEM Document 28-1 Filed 10/09/20 Page 13 of 13
